Citation Nr: 1223571	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO. 08-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for monomelic amyotrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from December 1988 until July 1992, at which time he was separated as temporarily retired.  The Veteran was discharged from the Marine Corps by reason of physical disability effective January 1, 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The RO denied service connection for monomelic amyotrophy secondary to exposure to chemicals in the Gulf War. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has monomelic amyotrophy and that it either developed in service or due to service. In his March 2007 statement, he reported that he began feeling symptoms of twitching in his left arm shortly after service. He also reported that he had served in Iraq and had been exposed to radiation or chemicals there. Alternatively, the Veteran claimed that he may have developed the disorder due to being stationed in Japan. In his December 2007 notice of disagreement, he claimed that his difficulty breathing and chest pains in service were attributable to his motor neuron disease monomelic amyotrophy. He further claimed that his monomelic amyotrophy affected different muscles at different times in his life, including during service. In the June 2012 written brief presentation, the Veteran's representative also implied that the disorder might be related to an in-service injury involving the spinal cord.

The RO did not associate any VA medical records with the claims file, other than the few records provided by the Veteran. The record indicates that the Veteran received continuing treatment from VA following his July 1992 discharge. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Additionally, the RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain. The RO/AMC should also document all its attempts to procure those authorized records in the claims file and if unable to obtain those records, provide a notation to that effect in the claims file and inform the Veteran and his representative of the problem. Specifically, the Board notes that in the March 2007 statement, the Veteran reported that although he had provided copies of records from Dr. A.V., he did not have all the available records. The RO/AMC should attempt to obtain all available records from Dr. A.V.

The Veteran received a VA examination in October 2007. Although the examiner provided an opinion as to the Veteran's claim, she did not address all of the Veteran's theories of causation and was not able to review the medical evidence indicated above. The RO/AMC should request a new VA examination to provide a more complete medical opinion, which addresses all the issues and includes a review of all available medical records. 

The Board also notes that in his December 2007 notice of disagreement the Veteran claimed that he had been honorably discharged from active duty service in 1992, but had remained temporarily retired until 1995 or 1996. The Veteran's DD 214 documents the Veteran's dates of service to be from December 1988 until July 1992 and that his type of separation was "Temporarily Retired". The service records document that he was placed on the temporary disability retired list (TDRL); as such, permanent retirement or separation was pending at that time. In September 1992, the RO confirmed the Veteran's period of active duty to have been from December 1988 until July 1992. However, in a July 1994 narrative summary by the HQ 6th Medical Group, a medical examiner noted that the Veteran's return to the Marines on an active duty status was not possible. In a December 1996 letter, the Commandant of the Marine Corps notified the Veteran that he was being removed from the TDRL. The Commandant further noted that the Veteran would be discharged due to physical disability, effective January 1, 1997.  The Commandant also noted that although the Veteran was being separated from the Marine Corps, he was not being permanently retired.
  
The record does not document what the character of the Veteran's duty was while he was on the TDRL and prior to his January 1, 1997 discharge. The RO/AMC should clarify the character(s) of his duty from the dates listed on his DD 214 and prior to his January 1, 1997 discharge. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) or any other official channels to verify what was the character(s) of the Veteran's duty (active service, and if so what type, or inactive service) prior to his January 1, 1997 discharge, specifically including while he was on the temporary disability retired list (TDRL).

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, from the Veteran's July 1992 discharge to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims and provide the appropriate authorization forms for obtaining such records. The RO/AMC shall also specifically request authorization to obtain records from Dr. A.V. 

 If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4. After the above development has been accomplished and the requested records have been associated with the claims file, the RO/AMC shall request a new VA examination from a neurologist to determine whether there is an etiological relationship between the claimed monomelic amyotrophy and service. 

Based on examination findings, including any appropriate diagnostic studies, as well as a review of the claims file and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Is it at least as likely as not (50% probability or greater) that monomelic amyotrophy (1) developed while on active service, (2) was caused by active service or (3) developed within one year of his discharge from active service?  

In explaining his/her determination, the examiner should address each of the Veteran's contentions including:

(1)   that monomelic amyotrophy developed due to his service in Iraq, including claimed exposure to radiation or chemicals there;  

(2)   that monomelic amyotrophy developed due to his being stationed in Japan;  

(3)  that his in-service reports of difficulty breathing and chest pains or other reported muscle complaints were attributable to his monomelic amyotrophy because monomelic amyotrophy affected different muscles at different times; 
	
(4) that monomelic amyotrophy is related to an in-service physical injury involving the spinal cord, including his October 1990 fall; and

(5) for remand purposes only, that his claimed muscle tremors within the year following his 1992 discharge were an early manifestation of monomelic amyotrophy, though it was not diagnosed until 2000.

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, the Veteran's statements, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


